MEMORANDUM DECISION
                                                                                 FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                            Feb 21 2019, 8:55 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                                        CLERK
                                                                             Indiana Supreme Court
court except for the purpose of establishing                                    Court of Appeals
                                                                                  and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Lakesha L. Norington                                     Curtis T. Hill, Jr.
Carlisle, Indiana                                        Attorney General of Indiana

                                                         Katherine A. Cornelius
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Lakesha L. Norington,                                    February 21, 2019
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         18A-CT-2380
        v.                                               Appeal from the Sullivan Circuit
                                                         Court
Richard Brown, Warden,                                   The Honorable Robert E. Hunley
Appellee-Respondent.                                     II, Judge
                                                         Trial Court Cause No.
                                                         77C01-1808-CT-417



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CT-2380 | February 21, 2019                    Page 1 of 5
                                       Statement of the Case
[1]   Lakesha L. Norington appeals the Sullivan Circuit Court’s denial of her petition

      for writ of habeas corpus and transfer of her case to the Marion Superior Court.

      Norington raises one issue for our review, namely, whether the Sullivan Circuit

      Court erred when it denied her petition and transferred her case based on its

      conclusion that her petition was actually a petition for post-conviction relief.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On April 21, 2004, Norington pleaded guilty to one count of voluntary

      manslaughter, as a Class A felony, and one count of burglary, as a Class C

      felony, in Cause Number 49G05-0309-MR-155245 (“MR-155245”). On the

      same day, Norington also pleaded guilty to one count of robbery, as a Class B

      felony, in Cause Number 49G05-0305-FB-111827 (“FB-111827”). On May 12,

      the Marion Superior Court entered judgment of conviction against Norington

      in both cause numbers and sentenced her to consecutive sentences of forty-eight

      years in the Department of Correction in MR-155245 and twelve years in FB-

      111827. Norington was then placed in a correctional facility in Sullivan

      County.


[4]   On August 9, 2018, Norington, pro se, filed a petition for writ of habeas corpus

      in the Sullivan Circuit Court. In her petition, Norington asserted that her

      confinement was illegal because her convictions were based on evidence that

      police officers had obtained pursuant to an illegal search of her home in

      Court of Appeals of Indiana | Memorandum Decision 18A-CT-2380 | February 21, 2019   Page 2 of 5
      violation of her Fourth Amendment rights. Norington also filed a

      memorandum in support of her petition in which she contended that she had

      received ineffective assistance from her trial counsel because her counsel had

      failed to investigate the facts of the case and to file a motion to suppress the

      evidence that officers had obtained pursuant to the allegedly illegal search of

      her home.


[5]   The Sullivan Circuit Court concluded that Norington’s petition for writ of

      habeas corpus was actually a petition for post-conviction relief and that

      Norington should have filed her petition in the court that had sentenced her, the

      Marion Superior Court. Accordingly, the Sullivan Circuit Court denied

      Norington’s petition for writ of habeas corpus on August 21. Norington then

      filed a motion to correct error. The State responded and filed a motion in

      which it asked the Sullivan Circuit Court to transfer the case to the Marion

      Superior Court. The Sullivan Circuit Court granted the State’s motion and

      transferred Norington’s cause to Marion County.1 This appeal ensued.


                                       Discussion and Decision
[6]   Norington contends that the Sullivan Circuit Court erred when it denied her

      petition for writ of habeas corpus and transferred her petition to the Marion



      1
        Norington filed a motion in which she asked this Court to take judicial notice of an order from the Marion
      Superior Court. Norington has asked this court to take judicial notice of that order because she contends that
      that order conflicts with another order issued by the same court. In a separate order, we have granted
      Norington’s motion and have taken judicial notice of the Marion County order. However, having reviewed
      the Marion County order, we conclude that the order is not relevant to the instant appeal from the Sullivan
      Circuit Court.

      Court of Appeals of Indiana | Memorandum Decision 18A-CT-2380 | February 21, 2019                  Page 3 of 5
      Superior Court based on its conclusion that her petition was a petition for post-

      conviction relief. Specifically, she asserts that her petition was a petition for

      writ of habeas corpus because it “did not challenge or attack her conviction or

      sentence” but, rather, that it “challenge[d] the legality of her restraint and

      confinement.” Appellant’s Br at 5.


[7]   Indiana Code Section 34-25.5-1-1 (2018) provides that “[e]very person whose

      liberty is restrained, under any pretense whatever, may prosecute a writ of

      habeas corpus to inquire into the cause of the restraint, and shall be delivered

      from the restraint if the restraint is illegal.” The purpose of the writ of habeas

      corpus is to bring the person in custody before the court for inquiry into the

      cause of restraint. Manley v. Butts, 71 N.E.3d 1153, 1156 (Ind. Ct. App. 2017),

      trans denied. A petitioner is entitled to habeas corpus relief only if she is entitled

      to her immediate release from unlawful custody. Martin v. State, 901 N.E.2d

      645, 647 (Ind. Ct. App. 2009).


[8]   Here, while Norington claimed in her petition that her confinement was illegal,

      her underlying argument was that her convictions were based on evidence that

      had been seized illegally and that she had received ineffective assistance from

      her trial counsel. Thus, contrary to Norington’s assertion, the substance of her

      petition makes it clear that her petition was, in fact, an attack on the validity of

      her convictions. However, a petitioner “may not file a writ of habeas corpus to

      attack h[er] conviction or sentence.” Manley, 71 N.E.3d at 1156 (citations

      omitted). Rather, a petitioner who attacks the validity of her conviction must

      file a petition for post-conviction relief. See id. Further, where, as here, a

      Court of Appeals of Indiana | Memorandum Decision 18A-CT-2380 | February 21, 2019   Page 4 of 5
       petitioner files a petition for writ of habeas corpus in the county where the

       person is incarcerated and challenges the validity of her convictions, “that court

       shall transfer the cause to the court in which the conviction took place, and the

       latter court shall treat it as a petition for [post-conviction] relief under this

       Rule.” Ind. Post-Conviction Rule 1(1)(c) (emphasis added).


[9]    Because Norington’s petition challenged the validity of her convictions, the

       Sullivan Circuit Court did not err when it treated her petition as a petition for

       post-conviction relief. And because Norington filed a petition for writ of habeas

       corpus in the county where she is incarcerated and challenged the validity of

       her convictions, the Sullivan Circuit Court was required to transfer her petition

       to the Marion Superior Court.2 See Manley, 71 N.E.3d at 1156. Thus, we affirm

       the Sullivan Circuit Court.


[10]   Affirmed.


       Pyle, J., and Altice, J., concur.




       2
         In the Marion County order, it is clear that the Marion Superior Court received her petition from the
       Sullivan Circuit Court and treated it as a petition for post-conviction relief. However, the Marion Superior
       Court denied her petition as an unauthorized successive petition for post-conviction relief because Norington
       had previously filed a petition for post-conviction relief in that court, a decision that is not before us in this
       appeal.

       Court of Appeals of Indiana | Memorandum Decision 18A-CT-2380 | February 21, 2019                      Page 5 of 5